21-2748-cv
     Smith v. Nassi


                            UNITED STATES COURT OF APPEALS
                                FOR THE SECOND CIRCUIT

                                       SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY
ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1                 At a stated term of the United States Court of Appeals for the Second Circuit,
 2   held at the Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of
 3   New York, on the 20th day of October, two thousand twenty-two.
 4
 5   PRESENT:
 6               AMALYA L. KEARSE,
 7               MICHAEL H. PARK,
 8               MYRNA PÉREZ,
 9                     Circuit Judges.
10   _____________________________________
11
12   Florence F. Smith,
13
14                             Plaintiff-Appellant,
15
16                     v.
17
18   Bijan Nassi, Alan J. Waintraub, AKA Montrose                                21-2748
19   Equity Partners LLC, AKA Jemcap Funding, LLC,
20                        Defendants-Appellees. *
21   _____________________________________
22
23   FOR PLAINTIFF-APPELLANT:                                               Florence F. Smith, pro se,
24                                                                          Brooklyn, N.Y.
25
26   FOR DEFENDANT-APPELLEE ALAN J. WAINTRAUB,                              Alan J. Waintraub, Kew
27   AKA MONTROSE EQUITY PARTNERS LLC,                                      Gardens, N.Y.
28   AKA JEMCAP FUNDING, LLC:
29


              *
                  The Clerk is respectfully directed to amend the caption accordingly.
 1   FOR DEFENDANT-APPELLEE BIJAN NASSI:                                  Matin Emouna, Emouna &
 2                                                                        Mikhail, PC, Garden City,
 3                                                                        N.Y.
 4

 5          Appeal from a judgment of the United States District Court for the Eastern District of New

 6   York (Kovner, J.).


 7          UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, AND

 8   DECREED that the judgment of the district court is AFFIRMED.

 9          Appellant Florence F. Smith, proceeding pro se, challenges the district court’s dismissal of

10   her Truth in Lending Act (“TILA”) claim as time barred. In her complaint, Smith alleged a

11   fraudulent scheme concerning a lending arrangement with Defendants in connection with the sale

12   and mortgage of real property. We assume the parties’ familiarity with the underlying facts, the

13   procedural history of the case, and the issues on appeal.

14          This Court “review[s] the grant of a motion to dismiss de novo, accepting as true all factual

15   claims in the complaint and drawing all reasonable inferences in the plaintiff’s favor.” Fink v.

16   Time Warner Cable, 714 F.3d 739, 740–41 (2d Cir. 2013) (per curiam). To survive a Rule

17   12(b)(6) motion to dismiss, the complaint must plead “enough facts to state a claim to relief that

18   is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). A time-bar

19   dismissal at the pleading stage is appropriate when untimeliness is clear from the face of the

20   complaint. Sewell v. Bernardin, 795 F.3d 337, 339 (2d Cir. 2015).

21          The district court liberally construed Smith’s complaint as raising the strongest arguments

22   it suggested, as it was obligated to do, and interpreted the complaint as alleging that Defendants




                                                      2
 1   had failed to satisfy the disclosure requirements set forth in the TILA. 1 See McLeod v. Jewish

 2   Guild for the Blind, 864 F.3d 154, 156–57 (2d Cir. 2017). Reading Smith’s complaint generously,

 3   the district court analyzed Smith’s TILA claim and correctly determined that it was time barred.

 4   TILA claims based on private actions must be brought “within one year from the date of the

 5   occurrence of the violation.” 15 U.S.C. § 1640(e). Although Smith’s complaint was filed on

 6   May 15, 2020, her allegations and the documents attached to the complaint together indicate that

 7   none of the complained-of conduct (as opposed to court proceedings based on that conduct) took

8    place after 2016. Under any relevant measurement, Smith’s complaint was not timely filed within

 9   one year of the alleged violations. And to the extent that she discovered the misconduct in 2020

10   as alleged—which appears to be contradicted, in part, by the other court documents attached to the

11   complaint—an independent review of the record reveals no “reasonable diligence” by Smith in

12   pursuing her TILA claim or “extraordinary circumstances” that would warrant equitable tolling.

13   Walker v. Jastremski, 430 F.3d 560, 564 (2d Cir. 2005) (citation omitted).

14          The district court did not abuse its discretion by denying Smith leave to amend her

15   complaint. Where “a liberal reading of the complaint gives any indication that a valid claim might

16   be stated,” a pro se plaintiff should be given an opportunity to amend the complaint, unless doing

17   so would be futile. Cuoco v. Moritsugu, 222 F.3d 99, 112 (2d Cir. 2000) (citation omitted). As

18   explained above, none of Smith’s submissions suggests that her TILA claim could be timely or


            1
              The district court understandably interpreted Smith’s complaint as raising a TILA claim.
     We note, however, that the TILA may not apply to the loans at issue, which Smith describes as
     being commercial in nature and concerning credit extended to her limited-liability company. See
     15 U.S.C. § 1603(1) (exempting “credit transactions involving extensions of credit primarily for
     business, commercial, or agricultural purposes, or to government or governmental agencies or
     instrumentalities, or to organizations”).

                                                     3
1   would meet the requirements for equitable tolling. After providing Smith with the opportunity to

2   address these issues in an order to show cause, the district court thus properly concluded that any

3   amendments that Smith could have made to her complaint would have been futile.

4          We have considered all of Smith’s remaining arguments and find them to be without

5   merit. For the foregoing reasons, the judgment of the district court is AFFIRMED. Smith’s

6   motion to file a supplemental brief and her motion requesting a trial are DENIED.

7                                                FOR THE COURT:
8                                                Catherine O’Hagan Wolfe, Clerk of Court
9




                                                    4